Jones, Judge:
This claim is on an account for produce ordered by the Department of Mental Health and delivered by the claimant, C. *112A. Robrechl, Inc., to the West Virginia Training School, also known as Colin Anderson Center, at St. Marys in Pleasants County, West Virginia. The total of the several invoices is $83.75 and this amount has not been paid. The claimant also claims interest on the account in the sum of $12.16.
The Department of Mental Health by its Director and the Attorney General filed its answer herein admitting that the produce was ordered, received and used by the Colin Anderson Center and that the only reason said produce was never paid for was that the claimant failed to submit invoices to the respondent prior to the close of the fiscal year 1964-65. By agreement of the parties this claim was submitted on the pleadings.
From the allegations of the petition and the admissions of the respondent it appears that, except as to interest which under the pertinent statute may not be allowed, this is a claim which in good conscience and equity should be paid and therefore the Court is of opinion to and does hereby award the claimant, C. A. Robrecht. Company, Inc., the sum of $83.75.